DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The amendment to the claims filed Mar. 18, 2022 is sufficient to withdraw the objections to claims 2 and 7.  
Claim Interpretation
Claim 6 claims the glass rod undergoes D2 soaking.  The Examiner interprets D2 to represent deuterium gas.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claim terminology in claim 1, specifically, “core with diameter D” and “clad with diameter d” are not found in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In the amendment to the claims filed Mar. 18, 2022, Applicant has defined the term “D” as a core diameter and the term “d” as a clad diameter.  There is no support in the specification for this amendment.  If this is in error, please provide paragraph numbers, page and line numbers, and/or figures where this is supported.  
Further, the if Examiner interprets the core is in the interior of the fiber and the clad is exterior of the core, it is unclear to the Examiner how the ratio of the core diameter to the clad diameter (D/d) could be in the range of about 1 to 1.1, and the claims are also rejected under 35 U.S.C. 112 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (See rejection below).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The Examiner acknowledges Applicant’s attempt to clarify the claims with the amendment filed Mar. 18, 2022, but there are still 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues with the claims.  Please see discussion below.  
Due to the cancellation of claim 2 in the amendment filed Mar. 18, 2022, the rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot.
Claims 1 and 3-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 claims the optical fiber preform has a D/d ratio, and in claim 1 defines the core diameter as “D” and the clad diameter as “d” of the optical fiber preform in the preamble.  It should be noted, the Examiner recommends the definition of “D” and “d” should be recited in the active steps of the claim, and not in the preamble.  If the Examiner interprets “an optical fiber preform” in the preamble as the “optical fiber preform” in the manufacturing step, and the Examiner interprets the core is in the interior of the fiber and the clad is exterior of the core, it is unclear to the Examiner how the ratio of the core diameter to the clad diameter (D/d) could be in the range of about 1 to 1.1.  For example, if a preform has a core diameter of 50 mm and the cladding is external to the core, the clad diameter will be greater than the core diameter, and the ratio will always be less than 1.  The only way the D/d ratio is greater than 1, is if the diameter “D” is greater than the diameter “d”, this only works if the D/d ratio is a clad to core ratio (i.e. D is the clad diameter and d is the core diameter).  If Applicant intended to claim the clad to core ratio, Applicant must state on the record, there was a typographical error in the specification and claims, and state reasons why a person having ordinary skill in the art would recognize a D/d ratio greater than 1 must be the clad to core ratio, otherwise, this could introduce new matter.  Please clarify claim 1.  Claims 3-9 depend from claim 1 and are also indefinite
Regarding claim 7, claim 7 claims the silica soot preform has a D/d ratio, but has failed to define “D” and “d” with reference to “the silica soot preform”, “D” and “d” are defined to in the optical fiber preform (recited in the manufacturing step) and the silica soot preform (recited in the inserting step) is not the same preform as the optical fiber preform (recited in the manufacturing step).  Also, if the Examiner interprets “D” as the core diameter, from the optical fiber preform, it is unclear to the Examiner how the clad to core ratio changed in the optical fiber preform, so this “D/d” ratio must be based on the silica soot preform.  Please clarify claim 7.    
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 has been cancelled, and therefore, the rejection of claim 10 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph is moot.
EXAMINER’S Comments
Due to the issues with the specification and rejections of the claims under 35 USC § 112, the Examiner is unable to determine allowability of claims 1 and 3-9.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boughton (US 2018/0002217) ([0160]) discloses core/clad ratios and an example of a 19 mm glass core cane, where the core is approximately 23% of the cane diameter (~4.18 mm).  Boughton ([0196]) further discloses the smallest core/clad ratio is at least 98%, which equates to a clad/core ratio of approximately 1.02.  
Chudzinski et al. (US 2017/0101335) ([0008] and [0010]) discloses low core-clad ratios are not economical from a process perspective because of time and material costs to enlarge the core cane and discloses core canes having large core-clad ratios improve efficiency.  The reference also discloses ([0104] and [0117]) a germania doped silica core have a core clad ratio of 0.9 (i.e. clad core ratio of ~1.1) for a 10 mm core cane.
Billings (US 2016/0009589) ([0068]) discloses a core cane having a core/clad ratio of 1 is equivalent to the core cane being doped silica to the outer radius and a core/clad ratio of 0.5 is equivalent to the core cane being doped to 50% of the outer radius of the core cane, with the remainder to the outer radius being undoped silica.  
Endoh (US 2018/0224598) ([0036]_ discloses the ratio of the diameter of the first clad to the diameter of the core is approximately 1.01 to 3.0, and the ratio of the diameter of the second clad to the core is approximately 1.02 to 5.0.  
Response to Arguments
	Applicant’s arguments with respect to claim(s) over the prior art have been considered.  Due to the 35 U.S.C. 112 issues with the claims, the Examiner is unable to determine allowability of the claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741